Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered.
 	Applicant’s amendment of 24 January 2022, in which claim 1 has been amended, and claim 17 has been cancelled, is acknowledged.
 	Claims 1, 18-20, 22-24, 27, 31-32 are pending in the instant application.
Claims 22-24, 27, 31 and 32 are withdrawn, as being drawn to a nonelected invention or to a nonelected species. 
Claims 1, 18-20 are examined herein.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 January 2022 and 12 May 2022 are acknowledged and considered.
Response to arguments of 24 January 2022
In view of Applicant’s amendment of 24 January 2022, all the rejections to claim 17 are herein withdrawn. Claim 17 has been cancelled.
On 24 January 2022, Applicant has submitted a Substitute Specification clarifying (Table 1) the names of the compounds in the Specification, i.e. what chemical structure corresponds to each compound name. In view of Applicant’s submission of 24 January 2022, the objection to the Specification is herein withdrawn.
In view of Applicant’s amendment of 24 January 2022, the rejection of claims 1, 18 under 35 U.S.C. 102(a)(1) over CAS RN 1354281-66-5, is herein withdrawn. Applicant has deleted compound 
    PNG
    media_image1.png
    132
    202
    media_image1.png
    Greyscale
from claim 1.
On 24 January 2022, Applicant has amended independent claim 1 to recite one compound, which is
    PNG
    media_image2.png
    201
    259
    media_image2.png
    Greyscale
.
Applicant’s arguments (Remarks of 24 January 2022, pages 7-9) against the rejection of claims 1, 18-20 under 35 U.S.C. 103 over Barrett in view of Baragi, have been considered.
 	Applicant argues (page 8, first paragraph) that there has been a need in the art for selective MEK5 inhibitors, while MEK1/2 inhibitors had existed in the prior art; MEK5 is overexpressed in 50% of tumors, and in significantly upregulated in squamous cell carcinoma, prostate and triple negative breast cancers. 
Applicant argues (page 8, second and third paragraphs) unexpected results with compound 15, recited in claim 1, which outperforms compound 24 (encompassed by the genus of Barrett) by a substantial margin, providing an almost 3 times higher MEK5 inhibitory profile while not inhibiting MEK1/2, i.e. outperforming compound 24 as a MEK5 inhibitor by about 60%, and providing a desirable MEK5 selectivity profile without inhibition of MEK1/2. Figs. 9 and 10. 
Applicant cites (page 8, last paragraph, page 9, first paragraph) a literature reference by co-inventor Chakrabarty (Bioorg. and Med. Chem. Letters 28 (2018) 2294-2301), which explains (page 2301) that “compound 20 [corresponding to compound in claim 1 of the instant application], displayed both potency and selectivity for inhibition of the MEK5/ERK5 cascade despite having no halogens on the terminal arene." Furthermore, terminal arene variations provided variable activity (Chakrabarty at 2300). Finding MEK5 specific inhibitors was not predictable from the prior art, and the claimed compound provide unexpected therapeutic advantages relative to prior art MEK1/2 inhibitors. 
Applicant further (page 9, second paragraph) provides a literature reference by Hoang et al. ("MEKS-ERK5 Signaling in Cancer: Implications for Targeted Therapy" Cancer Lett. 2017 392:51-59), and a literature reference by Stecca and Rovida (“Impact of ERK5 on the Hallmarks of Cancer”, Int. J. Mol. Sci. 2019, 20(6), 1426), which address the benefits of MEK5 selective inhibitors. 
 	The examiner acknowledges Applicant’s arguments and further notes that the Specification shows that the instantly claimed compound (compound 15, Table 1, Specification, page 32) is a potent and selective inhibitor of MEK5 (82.4% pERK5 decrease at 10 M; no inhibition of EGF-mediated formation of pERK1/2 isoforms) in a cellular assay (MDA-MB-231 cell line, [0133]), while its close structural analog compound 9f (Specification, page 34), encompassed by the genus of Barrett, has no inhibitory effect on MEK5 and is a selective inhibitor of MEK1/2 (pERK1/2 decrease 98.99% at 10 M).

    PNG
    media_image3.png
    197
    244
    media_image3.png
    Greyscale
                                                   
    PNG
    media_image4.png
    183
    232
    media_image4.png
    Greyscale

Instant compound of claim 1                                                Compound encompassed by genus of Barrett
(compound 15, Table 1, Specification)	(compound 9f, Table 1, Specification)
 	Further, Applicant has shown, in a side-by-side comparison (Fig. 9), that the instantly claimed compound (compound 15) is a more potent MEK5 inhibitor and is the only selective MEK5 inhibitor (with no inhibitory activity at MEK1/2), while several structurally related compounds from the genus of Barrett (compounds 9a, 9c, 9e, 9f, 9d, Fig. 9) are selective MEK1/2 inhibitors.
The data provides evidence for different modes of action for instant compound of claim 1 (selective MEK5 inhibitor) and compounds taught by Barrett (selective MEK1/2 inhibitors), which is unexpected.
In view of all data and arguments above, the rejection of claims 1, 18-20 under 35 U.S.C. 103 over Barrett in view of Baragi, is herein withdrawn.
Applicant’s arguments (page 9, last two paragraphs, page 10) against the rejection of claims 1, 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 1-4 of U.S. patent 9,556,112, in view of Barrett, have been considered.
Applicant has shown (Table 1, Specification, Fig. 9) unexpected better MEK5 inhibitory activity (82.4% pERK5 decrease at 10 M) in a cellular assay (MDA-MB-231 cell line, [0133]) and unexpected MEK5 selectivity (no inhibitory activity at MEK1/2) with the instantly claimed compound (compound 15), while compounds of claims 1-4 of U.S. patent 9,556,112 (see data for compound SC-1-175, in Table I, column 5, US 9,556,112) are selective inhibitors of MEK1/2. For this reason, the rejection of claims 1, 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 1-4 of U.S. patent 9,556,112, in view of Barrett, is herein withdrawn.
Claims 1, 18-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 32, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 22-24, 27, 31, drawn to a method of Group II or Group III, have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups Groups I-IV as set forth in the Office action mailed on 14 December 2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 18-20, 32 are allowed.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Rachel Rutledge on 20 May 2022.
The application has been amended as follows: 
1. In claim 1, delete the text which is “A compound, having the formula:” and write 
--A compound of formula: --.
	2. Delete claims 22-24, 27 and 31.

Allowable Subject Matter
 	Claims 1, 18-20 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Barrett et al. (US 7,019,033 of 28 Match 2006, cited in PTO-892 of 6 September 2017) and Baragi (US 6,972,298, cited in PTO-892 of 9 October 2018) describe the closest art, namely: 
Barrett teaches 2-(4-bromo or 4-iodo phenylamino)benzoic acid or amide derivatives (column 3, line 1) as MEK kinase inhibitors (column 2, lines 40-42), useful to treat proliferative diseases such as cancer. 
Barrett teaches 2-(4-bromo or 4-iodo phenylamino)benzoic acid derivatives and compositions thereof (column 22, lines 50-59), formulated, for example, as a pill for oral delivery.
Barrett teaches (column 2, lines 38-67, column 3, lines 1-17) MEK inhibitors having formula I below:
 
    PNG
    media_image5.png
    88
    182
    media_image5.png
    Greyscale

wherein Z (column 3, line 1) is, for example, CONR6R7, wherein R6 and R7 together with the nitrogen to which they are attached complete a 3-10 member cyclic ring optionally containing 1 additional heteroatoms such as NH or N-alkyl (column 3, lines 13-17); 
R1 is, for example, H;
R2 = H;
R3, R4, R5 independently is, for example, H, halogen; 3,4-difluoro-benzamides are preferred (column 4, lines 55, 65, column 5, line 5).
 	Baragi (US 6972298) teaches that, in substituted 2-(phenylamino)benzoic acid derivatives, 4-I can be replaced with H with retention of MEK inhibitory activity. 
The teachings of Barrett and Baragi are not anticipatory nor do they render obvious a compound of the instant application for the following reasons: 
 	Applicant has shown (Table 1, Specification), in a side-by-side comparison, that 


 
    PNG
    media_image3.png
    197
    244
    media_image3.png
    Greyscale
                                                   
    PNG
    media_image4.png
    183
    232
    media_image4.png
    Greyscale

Instant compound of claim 1                                                Compound encompassed by genus of Barrett
(compound 15, Table 1, Specification)	(compound 9f, Table 1, Specification)

    PNG
    media_image6.png
    115
    149
    media_image6.png
    Greyscale
					
    PNG
    media_image6.png
    115
    149
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    56
    147
    media_image7.png
    Greyscale
					
    PNG
    media_image8.png
    68
    148
    media_image8.png
    Greyscale


the instantly claimed compound (compound 15, Table 1, Specification, page 32) is a potent (82.4% pERK5 decrease at 10 M) and selective inhibitor of MEK5 (no inhibitory activity at MEK1/2) in a cellular assay (MDA-MB-231 cell line, [0133]), while its close structural analog compound 9f (Specification, page 34), encompassed by the genus of Barrett, has no inhibitory effect on MEK5 and is a selective inhibitor of MEK1/2 (pERK1/2 decrease 98.99% at 10 M).
 	Further, Applicant has shown, in a side-by-side comparison (Fig. 9), that the instantly claimed compound (compound 15) is a more potent MEK5 inhibitor and is the only selective MEK5 inhibitor (with no inhibitory activity at MEK1/2), while several structurally related compounds from the genus of Barrett (compounds 9a, 9c, 9e, 9f, 9d, Fig. 9) are selective MEK1/2 inhibitors.
The data provides evidence for different modes of action of instant compound of claim 1 (selective MEK5 inhibitor) and compounds taught by Barrett (selective MEK1/2 inhibitors), which is unexpected.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627